lfn tbe Wnitel:Y        ~tat2          !urt o
                                         No. 17-217C
                                                                    eral QClaitns
                                      Filed June 1, 2017
                                   NOT FOR PUBLICATION
                                                                                  FILED
                                                                                J!~tl   - 1 2017
                            )
 STEPHEN SHARPE,            )                                                  U.S. COURT OF
                                                                              FEDERAL CLAIMS
                            )
                 Plaintiff, )
                            )                         Pro Se; RCFC 12(b)(l ), Subject-Matter
v.                          )                         Jurisdiction; Claims Against a Private
                            )                         Party.
THE UNITED STATES,          )
                            )
                 Defendant. )
~~~~~~~~~~~~~~~ )

       Stephen Sharpe, Lyons, GA, plaintiff prose.

        Sean A. Siekkinen, Trial Attorney, Deborah A. Bynum, Assistant Director, Robert E.
Kirschman, Jr., Director, Chad A. Readier, Acting Assistant Attorney General, Commercial
Litigation Branch, Civil Division, United States Depaiiment of Justice, Washington, DC, for
defendant.

                         MEMORANDUM OPINION AND ORDER

GRIGGSBY, Judge

I.     INTRODUCTION

       Pro se plaintiff, Stephen Sharpe, brought this action seeking monetary damages and other
relief from several private entities and individuals, and the Superior Comi of Georgia. The
government has moved to dismiss this matter for lack of subject-matter jurisdiction and for
failure to state a claim upon which relief may be granted, pursuant to Rules 12(b)(l) and 12(b)(6)
of the Rules of the United States Court of Federal Claims ("RCFC"). For the reasons set fo1ih
below, the Comi GRANTS the government's motion to dismiss.
II.     FACTUAL AND PROCEDURAL BACKGROUND 1

        A. Factual Background

        Plaintiff prose, Stephen Sharpe, resides in Lyons, Georgia. Comp!. at 2. Plaintiff
commenced this action on February 13, 2017. See generally Comp!.

        Plaintiffs complaint is difficult to follow. In the complaint, plaintiff alleges, among
other things, that:

        THIS ATTORNEY MASSIVE MCINTYRE USED THE U,S. SUPERIOR
        COURTHOUSE TO COMMITTEE FRAUD. MASSIVE MCINTRYE HAD A
        FRAUDULENT CONTRACT A (BALLOON NOTE CONTRACT). The clerk
        office was holding that contract, at the courthouse. He copied my wife an I
        signature to that contract. If I would have taken my titiles an deeds to the clerks
        office, they would have taken our home. That Balloon Note contract went from
        Key Bank, Seiect Portifolio Inc. Quantum Servicing Corp, Residential credit
        solutions Inc. Ditech and SN Servicing Corporation. Eighteen yaers [sic] Sept.2015
        Massive Mcintrye put another contract in the clerk's Office put a lien on my
        property stating that the loan was paid in full. I filed a complaint against these
        companies, with the Consumer Financial Protecting Bureau to show prove of the
        Lien Holder are Note Holder. Not one company could. Key Bank couldn't tell me
        how money did I borrow. It was a Equity Line of credit for ten-thousand dollar's.
        The U.S. Superior is part of the Government, These companies are Regulated by
        the Federal Government.

Id. at 2. Plaintiff seeks to recover $63,733.96 from several of the above-mentioned companies,
private individuals and state government entities and he also seeks to "have the contract
r[e]moved" from the Superior Court of Georgia's comihouse. Id. at 3, Ex. 2.

        On February 28, 2017, plaintiff filed a notice under seal with the Comi that contains
additional information about his claim. See generally Pl. Notice. In the notice, plaintiff alleges
that:

        Malcom Bryant Attorney/Judge use the U.S. Superior Courthouse to committee
        fraud [sic]. As a judge Malcom Bryant get paid by the government when he set on
        the bench. This contract from First Family Financial Service is a fraudulent
        contract. My property that's on 188 Pecan Place is filed under Tapley St. I have
        paid double taxes on 18 8 Pecan Place. Both wmTanty deed have never been filed
        with the comihouse, Malcom Bryant told the clerk to hold this contract at the


1
  The facts recited in this Memorandum Opinion and Order are taken from plaintiff's complaint
("Comp!.") and the exhibits attached thereto ("Comp!. at Exs. 1-3") and plaintiffs notice ("Pl. Notice").


                                                    2
        courthouse. The land that I brought was only for $8,000.00 Dallor's [sic]. The
        contract is fraud against the court.

Id. In the notice, plaintiff also seeks to recover $17,848.00 that he alleges that he overpaid "on a
fraud contract" and "to have that contract removed from the courthouse." Id.

        Plaintiff also has attached several documents to the complaint which appear to pertain to
a residential loan that plaintiff received for property located in Toombs County, Georgia,
including a balloon note issued by Key Bank USA, National Association ("Key Bank") and a
security deed, signed by plaintiff and his spouse. Comp!. at Ex. 1.

        B. Procedural Background

        On February 13, 2017, plaintiff filed the complaint in this matter. See generally Comp!.;
Comp!. at Exs. 1-3. On February 28, 2017, plaintiff filed a notice under seal by leave of the
Court. See generally Pl. Notice.

        On April 13, 2017, the government filed a motion to dismiss this matter for lack of
subject-matter jurisdiction and for failure to state a claim upon which relief can be granted,
pursuant to RCFC 12(b)(l) and 12(b)(6). See generally Def. Mot. On May 8, 2017, plaintiff
filed a response and opposition to the government's motion to dismiss. See generally Pl. Resp.
On May 10, 2017, the government filed a reply in support of its motion to dismiss. See generally
Def. Reply.

        The government's motion to dismiss having been fully briefed, the Court resolves the
pending motion.

III.    STANDARDS OF REVIEW

        A. Pro Se Litigants

        Plaintiff is proceeding in this matter prose. The Court recognizes that parties proceeding
prose are granted greater leeway than litigants represented by counsel. See Haines v. Kerner,
404 U.S. 519, 520-21 (1972) (holding that prose complaints are held to "less stringent standards
than formal pleadings drafted by lawyers"). Nonetheless, "[w]hile a court should be receptive to
prose plaintiffs and assist them, justice is ill-served when a jurist crosses the line from finder of
fact to advocate." Demes v. United States, 52 Fed. Cl. 365, 369 (2002). And so, while the Court




                                                  3
may excuse ambiguities in plaintiffs complaint, the Court does not excuse the complaint's
failures. See Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995).

        In addition, this Court has long recognized that "the leniency afforded to a prose litigant
with respect to mere formalities does not relieve the burden to meet jurisdictional requirements."
Minehan v. United States, 75 Fed. Cl. 249, 253 (2007). For this reason, a prose plaintiff-like
any other plaintiff-must establish the Comt's jurisdiction to consider his claim by a
preponderance of the evidence. Riles v. United States, 93 Fed. Cl. 163, 165 (2010).

        B. RCFC 12(b)(l)

        When deciding a motion to dismiss for lack of subject-matter jurisdiction, this Comt must
assume that all undisputed facts alleged in the complaint are true and must draw all reasonable
inferences in the non-movant's favor. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); United
Pac. Ins. Co. v. United States, 464 F.3d 1325, 1327-28 (Fed. Cir. 2006); RCFC 12(b)(l).
Plaintiff bears the burden of establishing subject-matter jurisdiction, and must do so by a
preponderance of the evidence. Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748
(Fed. Cir. 1988). And so, should the Court determine that "it lacks jurisdiction over the subject
matter, it must dismiss the claim." Matthews v. United States, 72 Fed. Cl. 274, 278 (2006).

        In this regard, the United States Comt of Federal Claims is a court of limited jurisdiction
and "possess[ es] only that power authorized by Constitution and statute." Kokkonen v. Guardian
Life Ins. Co. ofAm., 511 U.S. 375, 377 (1994). Specifically, the Tucker Act grants the Court
jurisdiction over:

        [A]ny claim against the United States founded either upon the Constitution, or any
        Act of Congress or any regulation of an executive depaitment, or upon any express
        or implied contract with the United States, or for liquidated or unliquidated
        damages in cases not sounding in tort.

28 U.S.C. § 149l(a)(l) (2011). The Tucker Act, however, is "a jurisdictional statute; it does not
create any substantive right enforceable against the United States for money damages .... [T]he
Act merely confers jurisdiction upon [the United States Court of Federal Claims] whenever the
substantive right exists." United States v. Testan, 424 U.S. 392, 398 (1976). And so, to come
within the jurisdictional reach and waiver of the Tucker Act, a plaintiff must identify a separate
source of substantive law that creates the right to money damages. Fisher v. United States, 402



                                                 4
FJd 1167, 1172 (Fed. Cir. 2005). If the Court finds that the source oflaw alleged is not money-
mandating, the Court must dismiss the case for lack of jurisdiction. Id. at 1173; RCFC 12(b)(! ).

        C. RCFC 12(b)(6)

        Lastly, when deciding a motion to dismiss based upon failure to state a claim upon which
relief can be granted pursuant to RCFC 12(b)(6), this Court must assume that all undisputed facts
alleged in the complaint are trne and draw all reasonable inferences in the non-movant's favor.
Erickson, 551 U.S. at 94; see also RCFC 12(b)(6). To survive a motion to dismiss pursuant to
RCFC 12(b)(6), a complaint must contain facts sufficient to "state a claim to relief that is
plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). And so, when the complaint fails to "state a
claim to relief that is plausible on its face," the Court must dismiss the complaint. Iqbal, 556
U.S. at 678 (citation omitted). On the other hand, "[w]hen there are well-pleaded factual
allegations, a court should assume their veracity" and determine whether it is plausible, based
upon these facts, to find against defendant. Id. at 679.

IV.     LEGAL ANALYSIS

        A. The Court Does Not Possess Jurisdiction To Consider Plaintiff's Claims

        The government has moved to dismiss plaintiff's complaint upon two grounds. See
generally Def. Mot. First, the government argues that the Court does not possess subject-matter
jurisdiction to consider plaintiffs claims, because plaintiff fails to identify any source of law to
establish the Court's jurisdiction and plaintiffs claims are not brought against the United States.
Id. at 5-6; 28 U.S.C. § 149l(a)(l). Alternatively, the government argues that the Court should
dismiss plaintiffs complaint for failure to state a claim upon which relief may be granted,
because plaintiff fails to state a plausible claim for relief. Def. Mot. at 6. For the reasons
discussed below, the Court agrees that it does not possess subject-matter jurisdiction to consider
plaintiffs claims against private and state government entities, and private individuals. And so,
the Court GRANTS the government's motion to dismiss and dismisses the complaint.

        A plain reading of the complaint shows that plaintiffs claims are jurisdictionally
precluded, because this Court may not consider claims against private individuals and entities, or
the Superior Court of Georgia. It is well-established that the United States is the only



                                                  5
appropriate defendant in a case brought in the United States Court of Federal Claims. RCFC
lO(a); see also United States v. Sherwood, 312 U.S. 584, 588 (1941) ("[The Court of Federal
Claims'] jurisdiction is confined to the rendition of money judgments in suits brought for that
relief against the United States, ... and if the relief sought is against others than the United
States, the suit as to them must be ignored as beyond the jurisdiction of the court.... "). And so,
the jurisdiction of this Court extends only to claims against the United States and "a controversy
between private parties could not be entertained." Nat 'l City Bank v. United States, 14 3 Ct. Cl.
154, 164 (1958); see also Stephenson v. United States, 58 Fed. Cl. 186, 190 (2003) ("[T]he only
proper defendant ... before [the United States Court of Federal Claims] is the United States, not
its officers, nor any other individual.") (emphasis existing).

       The Court is also without jurisdiction to consider claims against states or state
government entities. Sherwood, 312 U.S. at 588 (For suits filed in the United States Court of
Federal Claims and its predecessor, "if the relief sought is against others than the United States
the suit as to them must be ignored as beyond the jurisdiction of the court."). And so, "the only
proper defendant for any matter before this Court is the United States, not its officers, nor any
other individual." Stephenson, 58 Fed. Cl. at 190 (emphasis existing); see also Sherwood, 312
U.S. at 588.

       In the complaint, plaintiff seeks to recover monetary damages from several private
entities and individuals, including two attorneys, Key Bank and First Family Financial Services.
Comp!. at 2-3, Ex. 2; see also Pl. Resp.; Pl. Notice at 1-2. In addition, plaintiff appears to seek
injunctive relief from the Superior Comt of Georgia regarding the removal of his balloon note
from that court's land records. See generally Comp!. This Court does not possess jurisdiction to
entertain such claims. See Souders v. S.C. Pub. Serv. Auth., 497 F.3d 1303, 1308 (Fed. Cir.
2007); see also Reidv. United States, 95 Fed. Cl. 243, 248 (2010) ("The Court of Federal Claims
does not have jurisdiction to hear plaintiffs claims naming states, localities, state government
agencies, local government agencies and private individuals and entities as defendants.");
Woodson v. United States, 89 Fed. Cl. 640, 649 (2009) (citing Shaihoub v. United States, 75 Fed.




                                                  6
Cl. 584, 585 (2007)). And so, the Comt must dismiss plaintiff's complaint for lack of subject-
matter jurisdiction. RCFC l 2(b)(1). 2

V.      CONCLUSION

        In sum, plaintiff brings no claims against the United States, or any of its agencies, in this
action. Rather, plaintiff asse1ts claims against private individuals and companies and the
Superior Court of Georgia. Because the Comt does not possess subject-matter jurisdiction to
consider such claims, the Court must dismiss the complaint.

        And so, for the foregoing reasons, the Comt GRANTS the government's motion to
dismiss.
        The Clerk is directed to ENTER judgment in favor of the government DISMISSING the
complaint.
        No costs.
        IT IS SO ORDERED.




2 Because the Cou1t concludes that it does not possess subject-matter jurisdiction to consider plaintiffs
claims, the Couit does not reach the government's arguments with respect to RCFC 12(b)(6).



                                                     7